PD-0591-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                Transmitted 7/24/2015 12:37:15 PM
                                                                   Accepted 7/24/2015 4:30:27 PM
                                                                                   ABEL ACOSTA
                                NO. PD-0591-15                                             CLERK

ABRAHAM PARRA                          §   IN THE
                                       §
VS.                                    §   COURT OF CRIMINAL
                                       §   APPEALS
                                       §
STATE OF TEXAS                         §   AUSTIN, T E X A S


                   MOTION TO SUBSTITUTE COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes DOUGLAS H. PETTIT, Movant and attorney of record for

Defendant, ABRAHAM PARRA, and brings this Motion to Substitute Counsel

and in support thereof shows:

      1.    Movant was attorney of record for Defendant in the Appeal and has

filed a request for Discretionary Review of this cause, and desires to withdraw

from this cause.

      2.    Movant's attorney has accepted employment with the Cameron

County District Attorney's Office beginning August 1, 2015. Counsel has accepted

this a pro bono PDR and has not accepted any money from the Movant and will

not be seeking any reimbursement.

      3.    Abigail Molina has agreed to take over the case and continue as

required by this Honorable Court.


                                                      July 24, 2015
      4.    Such withdrawal is sought in order to permit Abigail D. Molina to be

substituted as counsel of record for Defendant. The mailing address, telephone

number, fax number and State Bar of Texas identification number for Abigail D.

Molina are as follows:

            ABIGAIL D. MOLINA
            1257 N. SAM HOUSTON
             SAN BENITO, Texas 78586
            (956) 564 9060 telephone
            (956) 866 709 9503 fax
            Texas State Bar No. 24074740

      3.    A copy of this motion has been mailed by certified mail and by

regular mail to Defendant at Defendant's last known address:

      Mr ABRAHAM PARRA
      TDC Number 1874148
      Texas Department of Criminal Justice
      3872 F.M. 350 S,
      Livingston, Texas 77351

                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Movant prays that the

Court allow DOUGLAS H. PETTIT to withdraw as counsel for ABRAHAM

PARRA and from any further representation of ABRAHAM PARRA, and permit

Abigail D. Molina to be substituted as counsel of record herein.

                                      Respectfully submitted,

                                      _/s/ Douglas H. Pettit
                                      680 East St. Charles Suite 600
                                      BROWNSVILLE, TX 78520
                                      Tel: (956) 243-6455
                                      Email: dpettitlaw@hotmail.com
                                      Attorney for RONALD BLAKE FEARS


                                      _/s/ Abigail D. Molina
                                      1257 N.Sam Houston
                                      San Benito, Texas 78586
                                      Tele (956) 564-9060
                                      Fax (866) 709 9503



                        CERTIFICATE OF SERVICE

      This is to certify that on July 24, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Cameron

County, by hand delivery.

                                      /s/ Douglas H. Pettit
                                      Douglas H. Pettit
                                      Attorney at Law

                        CERTIFICATE OF SERVICE

      This is to certify that on July 24, 2015, a true and correct copy of the above

and foregoing document was served on the State Prosecuting Attorney by mail.



                                      /s/ Douglas H. Pettit
                                      Douglas H. Pettit
                                     NO. PD-0591-15

STATE OF TEXAS                         §   IN THE
                                       §
VS.                                    §   COURT OF CRIMINAL
                                       §   APPEALS
                                       §
ABRAHAM PARRA                          §   AUSTIN, T E X A S

                                  ORDER

      On ___________________, 2015, came on to be considered DOUGLAS H.

PETTIT's Motion to Substitute Counsel, and said motion is hereby

                              (Granted) (Denied)


                                     JUDGE PRESIDING